UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-4743


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

           v.

MARCUS GIBBS,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.     Richard M. Gergel, District
Judge. (2:10-cr-01104-RMG-11)


Argued:   October 31, 2013              Decided:    November 21, 2013


Before DAVIS and FLOYD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.        Judge Davis wrote a
separate opinion concurring in part and            concurring in the
judgment.


ARGUED: J. Joseph Condon, Jr., North Charleston, South Carolina,
for Appellant. Nathan S. Williams, OFFICE OF THE UNITED STATES
ATTORNEY, Charleston, South Carolina, for Appellee.    ON BRIEF:
William N. Nettles, United States Attorney, Columbia, South
Carolina, Peter T. Phillips, Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Charleston, South
Carolina, for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

     On       May   11,    2011,   a   federal    grand      jury    sitting   in   the

District       of   South    Carolina    returned      a     ten-count   superseding

indictment against thirteen people, including appellant, Marcus

Gibbs (Gibbs).            Gibbs was charged with: conspiracy to possess

with intent to distribute five kilograms or more of cocaine, 21

U.S.C.        §§ 841(a)(1),        841(b)(1)(A),       and     846    (Count    One);

conspiracy          to      commit      money         laundering,        18    U.S.C.

§§ 1956(a)(1)(A)(i), 1956(a)(1)(B)(i), 1956(h), and 1957 (Count

Three); possession with intent to distribute 500 grams or more

of   cocaine,       21    U.S.C.     §§ 841(a)(1)      and    841(b)(1)(B)     (Count

Four); possession with intent to distribute five kilograms or

more of cocaine, id. §§ 841(a)(1) and 841(b)(1)(A) (Count Five);

being     a     felon      in   possession       of     a    firearm,     18   U.S.C.

§§ 922(g)(1), 924(a)(2), and 924(e) (Count Six); and possession

of a firearm during and in relation to a drug trafficking crime,

id. § 924(c)(1)(A)(i) (Count Seven).

     Following a jury trial, Gibbs was found guilty of Count One

and Counts Three through Six, but found not guilty of Count

Seven.     He was sentenced to a total of 360 months’ imprisonment.

On appeal, Gibbs challenges: (1) the district court’s denial of

his motions to suppress; (2) the admission of certain evidence

at trial; and (3) the sentence imposed by the district court.

We affirm.

                                         - 3 -
                                                  I

      Legal      determinations              underlying             a      district       court’s

suppression      rulings          are    reviewed       by    this      court    de    novo,     and

factual findings relating to such rulings are reviewed for clear

error.     United States v. Allen, 631 F.3d 164, 171 (4th Cir.

2011).      Because         the    district       court       denied       Gibbs’     motions     to

suppress    below,      we        construe       the    evidence         in    the    light     most

favorable to the government.                     United States v. Branch, 537 F.3d
328, 337 (4th Cir. 2008).

      The district court held a suppression hearing for Gibbs on

October    11,   2011.            The     credible      evidence         introduced      at     that

hearing demonstrated as follows.

      Beginning        in     2010,       the    Drug        Enforcement         Administration

(DEA)    began    an        investigation          into       a    multi-kilogram         cocaine

trafficking organization that operated out of Charleston, South

Carolina and involved the alleged transporting of cocaine from

Mexico and Atlanta to Charleston.                       DEA agents initiated a number

of court-authorized wiretaps of several individuals involved in

the organization and intercepted numerous phone calls indicating

the     transportation            of     cocaine       from       Mexico       and    Atlanta    to

Charleston       and    the            transportation         of        cash    proceeds        from

Charleston to Atlanta and Mexico.

      On July 12, 2010, DEA agents intercepted a series of cell

phone calls from targets in the cocaine trafficking organization

                                                - 4 -
indicating a plan to deliver $5,000.                           In the course of these

intercepted       cell      phone     calls,          an    unidentified       male,     later

identified as Gibbs, agreed to bring the $5,000 to the home of

one   of    the   major       players      in      the      organization,       Pedro    Ochoa

(Ochoa).       Based on these intercepted cell phone calls, a DEA

agent   prepared       an     affidavit         (the       Affidavit)    and    requested      a

search warrant from a United States Magistrate Judge authorizing

the   DEA     agents     to    utilize          Global       Positioning       System    (GPS)

monitoring on the cell phone used by Gibbs.

      The GPS data on Gibbs’ cell phone revealed that, on July

21,   2010,    Gibbs     traveled       by      car    from       Charleston    to   Conyers,

Georgia, a town located outside of Atlanta.                             The GPS data also

revealed that, approximately one hour after arriving in Conyers,

Gibbs began to head in a direction toward Charleston.                                In light

of the known role of Atlanta as a key location for the cocaine

trafficking organization, Gibbs’ recent delivery of $5,000 to

Ochoa, and Gibbs’ one-day trip to the Atlanta area and apparent

rapid return toward Charleston, the DEA agents suspected Gibbs

was   transporting          drugs.         To    keep       its    investigation        of   the

organization      a    secret,       the     DEA   agents         contacted    the   City     of

Charleston police department and requested that a stop of Gibbs’

vehicle be effected if the opportunity arose when Gibbs arrived

back in Charleston.



                                             - 5 -
       At approximately 9:50 p.m. on July 21, 2010, Officer Thomas

Bailey    (Officer    Bailey)       of    the     Charleston        Police    Department

observed Gibbs’ vehicle make a “wide turn” off of Highway 17

onto Main Road.       The turn was “wide enough” to “grab[]” Officer

Bailey’s attention.             At this point, Officer Bailey began to

follow Gibbs’ vehicle in his patrol car.                           Officer Bailey saw

Gibbs’ vehicle “slowly drift toward the double yellow lines.”

Before    Gibbs’    vehicle     crossed      the      yellow       lines,    he    “quickly

recorrected        towards    the        center       of     the     lane.”              These

circumstances led Officer Bailey to believe that Gibbs may be

driving    while     impaired.           Consequently,         a    traffic       stop    was

initiated.

       Officer Bailey approached Gibbs’ vehicle and asked Gibbs

for his license and registration.                    While Gibbs was looking for

these     items,    Officer     Bailey       detected        the     smell        of     burnt

marijuana.    Gibbs was asked if he had been smoking marijuana and

he responded in the affirmative.                     After initially refusing to

give    consent,     Gibbs    consented         to   a     search    of     the    vehicle.

During an initial search of the vehicle, approximately one gram

of marijuana was recovered.                At that point, Gibbs was placed

under    arrest.       During    a       subsequent        search     of    the        vehicle

pursuant to a search warrant, four cell phones, including the

one Gibbs used to help arrange the delivery of the $5,000 to

Ochoa, were recovered.           A search of this cell phone revealed

                                          - 6 -
cell phone calls and text messages between Gibbs and Ochoa and

Gibbs and another major player in the organization, Augustine

Pineda (Nene).       Further investigation of Gibbs revealed that he

was a major cocaine distributor in Charleston.

                                           A

       Gibbs argues that the DEA agents lacked probable cause to

seek    the   issuance     of    a     search    warrant    authorizing      the   GPS

monitoring of his cell phone.

       Subject to certain exceptions that are not applicable in

this case, police officers must obtain a warrant to conduct a

search   or     seizure.        U.S.    Const.   amend     IV;   United   States    v.

Kelly,    592 F.3d 586,     589    (4th    Cir.    2010).      An   affidavit

supporting a warrant that authorizes a search or seizure “must

provide the magistrate with a substantial basis for determining

the existence of probable cause” in light of the totality of the

circumstances.          Illinois v. Gates, 462 U.S. 213, 239 (1983).

“[T]o    establish      probable       cause,    the    facts    presented    to   the

magistrate need only ‘warrant a man of reasonable caution’ to

believe that evidence of a crime will be found.”                     United States

v. Williams, 974 F.2d 480, 481 (4th Cir. 1992) (per curiam)

(quoting Texas v. Brown, 460 U.S. 730, 742 (1983) (plurality

opinion)).       On appeal, we give “[g]reat deference . . . [to] a

magistrate’s assessment of the facts when making a determination

of probable cause.”        Williams, 974 F.2d at 481.

                                         - 7 -
          In this case, probable cause supported the issuance of a

search warrant authorizing the GPS monitoring of Gibbs’ cell

phone.       The Affidavit sets forth with sufficient particularity

the       evidence       uncovered     by    the     DEA      agents     concerning        the

extensive         drug    dealing    activities         of    Ochoa    and    Nene,     among

others.         The Affidavit also recounted Gibbs’ role concerning the

delivery of $5,000 to Ochoa.                 The Affidavit established that the

use of GPS monitoring would likely reveal information about the

nature       and    extent    of     the    cocaine      trafficking         organization,

including the location of drugs and/or drug proceeds.                                 We hold

that      the     Affidavit   provided       the     necessary        probable     cause    to

allow for GPS monitoring of Gibbs’ cell phone.                              See Gates, 462
U.S. at 238-39 (“And the duty of a reviewing court is simply to

ensure that the magistrate had a substantial basis for . . .

conclud[ing]         that     probable       cause       existed.”)         (citation      and

internal quotation marks omitted) (alteration in original).                                 In

so holding, we note that the DEA agents were not seeking to go

on    a    fishing       expedition,       because      the   search        warrant    itself

contained a thirty-day time limitation, the place searched was a

cell       phone,    and     the    item     to    be    seized       was    the   location

information emitted from that cell phone.

                                               B

          Gibbs    next    argues     that    the       traffic   stop       was   improper

because there was no reasonable suspicion to support the stop.

                                             - 8 -
      A    traffic     stop,     whether     based      on    probable      cause    or

reasonable suspicion, must be reviewed under the standard set

forth in Terry v. Ohio, 392 U.S. 1 (1968).                        United States v.

Digiovanni,     650 F.3d 498,    506   (4th     Cir.   2011).        Under    this

standard, a police officer’s decision to stop a vehicle must be

“justified      at    its      inception,”      and    “the       police       officer’s

subsequent actions [must be] reasonably related in scope to the

circumstances that justified the stop.”                Id.

      “[T]he decision to stop an automobile is reasonable where

the   police    have    probable       cause    to    believe      that    a    traffic

violation has occurred.”           Whren v. United States, 517 U.S. 806,

810 (1996).        A traffic stop also is constitutionally permissible

when the police officer has a reasonable suspicion, based on

specific     and     articulable       facts,   to     believe      that       “criminal

activity may be afoot.”           Terry, 392 U.S. at 30.             Thus, a Fourth

Amendment    violation        occurs    where   “there       is   neither      probable

cause to believe nor reasonable suspicion that the car is being

driven contrary to the laws governing the operation of motor

vehicles or that either the car or any of its occupants is

subject to seizure or detention in connection with the violation

of any other applicable law.”             Delaware v. Prouse, 440 U.S. 648,

650   (1979).        Whether    probable     cause     or    reasonable        suspicion

exists to justify a traffic stop is determined by examining the

evidence under the totality of the circumstances.                     United States

                                        - 9 -
v. Sowards, 690 F.3d 583, 588 (4th Cir. 2012) (probable cause);

United    States    v.   Foster,     634 F.3d 243,    246    (4th    Cir.   2011)

(reasonable suspicion).

     In this case, the stop of Gibbs’ vehicle was supported by

reasonable    suspicion       that    Gibbs    was     driving      while    impaired.

Gibbs made a wide turn onto Main Road and then proceeded to

drift    slowly     toward    the    double    yellow       lines    before    quickly

“recorrecting” the vehicle to the center of the lane.                              Such

erratic driving could not be excused on account of either poor

road or poor weather conditions.                  Under such circumstances, a

stop of the vehicle for further investigation was justified.

Cf. Gaddis ex rel. Gaddis v. Redford Twp., 364 F.3d 763, 771

(6th Cir. 2004) (finding reasonable suspicion where defendant

“weaved twice to the left to touch the dividing line in a fairly

short span” and “was leaning over to the right inside his car”);

United States v. Ozbirn, 189 F.3d 1194, 1199 (10th Cir. 1999)

(finding     reasonable       suspicion       when     defendant’s         motor   home

“drift[ed] onto the shoulder twice within a quarter mile without

any adverse circumstances like road or weather conditions to

excuse or explain the deviation”).

     In any event, Officer Bailey also had reasonable suspicion

that Gibbs was involved in the transportation of drugs.                            Such

reasonable suspicion was supported by the following facts: (1)

Officer    Bailey    had     been   made   aware     of     the    extensive   cocaine

                                       - 10 -
trafficking organization and Gibbs’ role in it (as known at that

time); (2) Officer Bailey knew the significance of Atlanta to

the organization; and (3) on the day of the stop, Gibbs had just

driven      to     the    Atlanta       area     from     Charleston,          stayed      in   the

Atlanta      area        for    less     than    an   hour,       and    was    returning        to

Charleston.          Under         these      circumstances,        a    traffic       stop     for

further       investigation             into    the     distribution           of     drugs     was

justified.          See        United    States    v.     Arvizu,       534 U.S. 266,    273

(2002)      (noting        that     reasonable        suspicion         requires       a   police

officer       to    have       a   “particularized          and    objective          basis     for

suspecting         legal       wrongdoing”        based     on    the     totality         of   the

circumstances and that police officers may “draw on their own

experience and specialized training to make inferences from and

deductions about the cumulative information available to them

that       might    well       elude     an     untrained     person”)         (citation        and

internal         quotation         marks        omitted).           Accordingly,           Gibbs’

challenge to the traffic stop must be rejected. 1


       1
       Once Officer Bailey smelled marijuana, he was permitted to
arrest Gibbs. See Maryland v. Pringle, 540 U.S. 366, 370 (2003)
(noting that, under the Fourth Amendment, if supported by
probable cause, an officer may make a warrantless arrest of an
individual in a public place).       Because Gibbs’ arrest was
lawful, the seizure and search of his cell phones was lawful as
well. See United States v. Murphy, 552 F.3d 405, 411 (4th Cir.
2009) (holding that officers may seize cell phones incident to
an arrest and retrieve text messages and other information
without a search warrant).     We note, however, the DEA agents
prudently obtained a search warrant to search the cell phones.


                                               - 11 -
                                          II

       We    review    the     district    court’s   decision    to      admit    a

particular item of evidence for an abuse of discretion.                    United

States v. Lighty, 616 F.3d 321, 351 (4th Cir. 2010); United

States v. Young, 248 F.3d 260, 266 (4th Cir. 2001).

       Gibbs argues that the district court abused its discretion

by admitting prejudicial “other crimes” evidence.                     The facts

surrounding this argument are as follows.

       During the trial, several individuals who were not charged

in     the   superseding       indictment      testified    concerning     Gibbs’

extensive     drug    dealing     activities.        In    particular,     Nene’s

nephew, Timothy Maldonado (Maldonado), testified that, in late

2005 or early 2006, he started working for Nene as a translator.

His responsibilities increased some time in 2006 when he began

to receive money from Gibbs as part of Gibbs’ cocaine purchases

from Nene.         At Nene’s direction, Gibbs delivered the money to

Maldonado at an apartment in Atlanta, and, once the money was

counted, Gibbs would travel to another location in Atlanta to

pick    up   the    cocaine.      Maldonado     testified    that,    during     an

eighteen-month stretch between 2006 and 2008, Gibbs purchased

twenty-eight       kilograms    per   month.      Maldonado    also   testified

that, some time in 2007, he sold Gibbs a gun that was seized

from Gibbs’ residence at 3555 Woodbridge Drive in Charleston on

September 1, 2010, pursuant to a search warrant.

                                      - 12 -
     Benjamin Jenkins (Jenkins) testified concerning how he and

Gibbs secured Nene as a source of cocaine some time in 2003.

Jenkins also testified concerning particular instances in which

he and Gibbs purchased cocaine from Nene.

     Anthony Gordon (Gordon) testified that he met Gibbs in late

2005 or early 2006.           A few days after meeting Gibbs, Gordon

purchased five kilograms of cocaine from him.                  In early 2006,

Gordon sold Gibbs five to seven kilograms of cocaine.                    Finally,

Gordon testified that he purchased three kilograms of cocaine

from Gibbs in 2007.

         Gibbs    contends   that    the    district   court   erred     when    it

admitted portions of the testimony of Maldonado, Jenkins, and

Gordon.      In    particular,      he    challenges   the   admission    of    any

evidence related to events that occurred prior to January 1,

2007, the date the government alleged the cocaine conspiracy

began. 2

     Rule 404(b) excludes evidence of prior bad acts offered “to

prove the character of a person in order to show action in

conformity therewith.”         Fed. R. Evid. 404(b) (2011).              The pre-

2007 evidence of dealings between Gibbs and Maldonado, Gibbs,

Jenkins,     and    Nene,    and    Gibbs     and   Gordon   was   evidence      of

uncharged conduct that arose out of the same course of dealing

     2
        The indictment awkwardly alleges that the                         cocaine
conspiracy began “at least in or around January 2007.”


                                         - 13 -
as the charged conspiracy.                United States v. Kennedy, 32 F.3d
876, 885 (4th Cir. 1994).              We noted in Kennedy that evidence of

activities      “occurring       before       the     charged       time   frame       of   the

conspiracy does not automatically transform that evidence into

‘other    crimes’       evidence.”           Id.      Rather,       evidence      of    prior

dealings may be admissible to put the drug distribution scheme

in context or to complete the story of the crime charged.                                    Id.

at 885-86.       The challenged evidence here simply allowed the jury

to understand the background of the conspiracy and the extent of

the relationship and dealings between Gibbs and other relevant

players    in    the    conspiracy.            Further,       the    evidence      was      not

unfairly    prejudicial        to     Gibbs’       case.      See     United     States       v.

Williams,       445 F.3d 724,    730     (4th    Cir.     2006)      (holding         that

evidence     should      be     excluded        under      Rule      403    as     unfairly

prejudicial “when there is a genuine risk that the emotions of a

jury will be excited to irrational behavior” and the risk is

“disproportionate         to     the    probative          value      of    the     offered

evidence”)       (citation      and    internal        quotation       marks      omitted).

Thus, the district court did not err in admitting the challenged

pre-2007 evidence.



                                             III

     We     review       sentences        for       procedural        and      substantive

reasonableness under an abuse of discretion standard.                              Gall v.

                                         - 14 -
United States, 552 U.S. 38, 51 (2007).                  Miscalculation of the

Guidelines range is a significant procedural error.                        Id.    In

assessing whether the district court has properly applied the

Guidelines, we review factual findings for clear error and legal

conclusions de novo.            United States v. Osborne, 514 F.3d 377,

387 (4th Cir. 2008).           We will “find clear error only if, on the

entire     evidence,     we    are    left   with     the    definite    and     firm

conviction that a mistake has been committed.”                  United States v.

Manigan,     592 F.3d 621,   631    (4th     Cir.    2010)      (citation,

alteration, and internal quotation marks omitted).

       In preparation for sentencing, a United States Probation

Officer (the Probation Officer) prepared a presentence report.

The Probation Officer found that Gibbs was accountable for 334

grams of crack and 511 kilograms of cocaine.                  This finding meant

that Gibbs’ Base Offense Level for sentencing purposes on the

drug   counts      was   38.      United     States    Sentencing       Commission,

Guidelines Manual (USSG), § 2D1.1(c)(1) (2010).                  Gibbs received:

(1) a two-level enhancement pursuant to USSG § 2D1.1(b)(1) for

possession of a dangerous weapon; (2) a four-level enhancement

pursuant to USSG § 3B1.1(a) for being an organizer or leader of

a criminal activity involving five or more participants or was

otherwise     extensive;        and   (3)    a   two-level     enhancement       for

obstruction of justice pursuant to USSG § 3C1.1.                    As such, his



                                       - 15 -
Total Offense Level on the drug counts was 46. 3                        Coupled with a

Criminal History Category of V, the Sentencing Guidelines called

for an advisory sentence of life imprisonment.

       At sentencing, the district court agreed with the Probation

Officer’s methodology in calculating Gibbs’ Total Offense Level

of 46 and Criminal History Category of V.                      After considering the

factors in 18 U.S.C. § 3553, the district court sentenced Gibbs

to    concurrent        terms   of    360   months’     imprisonment      on      the    drug

counts, a concurrent term of 240 months’ imprisonment on the

money laundering count, and a concurrent term of 120 months’

imprisonment       on     the   gun    count,     for   a    total    sentence      of    360

months’ imprisonment.

                                              A

       Gibbs     argues     that      the   district        court    clearly      erred   in

determining his base offense level by incorrectly calculating

the    amount      of     drugs      attributable       to    him.      The       Probation

Officer’s finding that Gibbs was accountable for 334 grams of

crack and 511 kilograms of cocaine was based on the following

evidence.

       On August 31, 2010, DEA agents, along with members of the

City       of   Charleston      Police      Department,       conducted       a    buy/bust

operation using a confidential source (CS) who ordered cocaine

       3
       Under USSG § 3D1.2(c), the drug counts were grouped with
the money laundering and gun counts for sentencing purposes.


                                            - 16 -
from   Sydney      Waiters       (Waiters).        During       the    course    of     the

operation, Waiters got into a black Ford F-350 driven by Gibbs.

Tremayne Ford (Ford) was a passenger.                     Waiters then called the

CS   and   told    him/her       to    meet   at   an    Applebee’s     to     conduct    a

transaction       at    Gibbs’    direction.        At    the    Applebee’s,      Gibbs,

Waiters,     and       Ford   were     arrested.         At   the     scene,    the     law

enforcement authorities recovered 499 grams of cocaine and a .45

caliber handgun.

       As a result of the buy/bust operation, later that day, the

DEA agents set up surveillance at Gibbs’ home at 3555 Woodbridge

Drive in Charleston.             At approximately 11:00 p.m., a white Jeep

Liberty arrived at the home.                  Richard and Leslie Ann Gaillard

got out of the vehicle and went into the residence.                              Shortly

thereafter, they left the residence pulling a wheeled cooler.

After the Gaillards left the residence in the vehicle, the DEA

agents effectuated a traffic stop.                  After consent to search was

given,     the    DEA    agents       recovered    approximately        459     grams    of

cocaine and approximately 334 grams of crack in the cooler.

       The following day, the DEA agents executed a search warrant

at Gibbs’ residence.              There, they found approximately twelve

kilograms of cocaine and a firearm registered to Maldonado.

       As noted earlier, during Gibbs’ trial, numerous individuals

testified concerning their drug dealings with Gibbs.                             Of note

here, Maldonado testified that, during an eighteen-month stretch

                                          - 17 -
between 2006 and 2008, Gibbs purchased twenty-eight kilograms

per month, for a total of 504 kilograms of cocaine.

     At    sentencing,    the   government   need    only   establish     the

amount of drugs involved in an offense by a preponderance of the

evidence.     United States v. Cook, 76 F.3d 596, 604 (4th Cir.

1996).     “In determining the amount of drugs attributable to a

defendant convicted of drug conspiracy, the district court may

consider    relevant   information    that   is   prohibited     from   being

introduced at trial . . . .           Further, the district court may

attribute to the defendant the total amount of drugs involved in

the conspiracy.”       United States v. Randall, 171 F.3d 195, 210

(4th Cir. 1999); see also United States v. Wilkinson, 590 F.3d
259, 269 (4th Cir. 2010) (“[A] sentencing court may give weight

to any relevant information before it, including uncorroborated

hearsay, provided that the information has sufficient indicia of

reliability to support its accuracy.”).

     In this case, the district court did not clearly err when

it determined that Gibbs was accountable for 511 kilograms of

cocaine and 334 grams of crack.         The drug amounts found by the

district court were on the conservative side, given the evidence

that numerous individuals had drug dealings with Gibbs involving

amounts that, when totaled, far exceeded the total drug amount

found by the district court.       The district court cautiously took

a   conservative   view    of   the   evidence      to   avoid   any    issue

                                  - 18 -
concerning      double      counting.       Nevertheless,        Gibbs        argues    that

Maldonado’s      testimony      was   not     credible.         The     district       court

found Maldonado’s testimony to be “very credible,” and such a

credibility      determination        is     entitled     to     “great       deference,”

United   States       v.   Layton,    564 F.3d 330,       334    (4th     Cir.    2009)

(citation      and    internal      quotation     marks    omitted).             There   is

nothing in the record that undermines this determination.

       Gibbs    also       argues    that    some   of     Maldonado’s           testimony

concerning      cocaine        amounts      related       to     pre-2007        conduct.

However, the Sentencing Guidelines make clear that the acts and

omissions for which Gibbs was accountable included all those

that were “part of the same course of conduct or common scheme

or plan as the offense of conviction.”                         USSG § 1B1.3(a)(2).

That phrase has been interpreted to be “broader than, rather

than coterminous with, the definition of a ‘conspiracy’ as that

term of art is used in the overall criminal law.”                                David v.

United States, 134 F.3d 470, 476 (1st Cir. 1998).                             Accordingly,

“conduct can still be relevant, though it may be outside the

time    frame    of    the    charged       conspiracy.”             United    States    v.

Barbour, 393 F.3d 82, 92 (1st Cir. 2004).                       There is nothing in

the record to undermine the district court’s relevant conduct

determination.         Maldonado’s testimony concerning Gibbs’ pre-2007

cocaine purchases related to conduct that was clearly part of



                                         - 19 -
the     same    course      of     conduct            as    Gibbs’     cocaine       conspiracy

conviction.

                                                  B

        Gibbs    argues     that       the       district     court     clearly       erred      in

enhancing his offense level four levels under USSG § 3B1.1(a)

for his role in the offense.                       The Probation Officer’s finding

that Gibbs was an organizer or leader of a criminal activity

that     involved      five      or    more        participants         or    was    otherwise

extensive was based on the following evidence.

        Gibbs was responsible for coordinating the transportation

of money and cocaine between Charleston, Atlanta, and Mexico.

In     furtherance        of     these       responsibilities,               Gibbs    directly

contacted Nene, his cocaine source in Mexico.                             Once the cocaine

was transported to the Charleston area, Gibbs contacted local

dealers and distributed the cocaine to them for distribution.

Based on a ledger found in Gibbs’ home, Gibbs fronted cocaine to

numerous dealers, who in turn paid Gibbs once the cocaine was

sold.     At least ten dealers were listed on the ledger as owing

Gibbs money.

       Section    3B1.1(a)        of    the       Sentencing         Guidelines      directs      a

district       court   to      enhance       a    defendant’s         offense       level   four

levels    “[i]f     the     defendant        was       an   organizer        or   leader    of    a

criminal activity that involved five or more participants or was

otherwise extensive.”             USSG § 3B1.1(a).              In assessing whether a

                                             - 20 -
defendant     played      an         aggravating       role    in     the     offense     of

conviction, “the key inquiry is whether the defendant’s role was

that of an organizer or leader of people, as opposed to that of

a manager over the property, assets, or activities of a criminal

organization.”        United States v. Llamas, 599 F.3d 381, 390 (4th

Cir. 2010) (citation and internal quotation marks omitted).

      In this case, the district court did not clearly err when

it   determined       that     Gibbs      was    an    organizer      or    leader   of    a

criminal activity that involved five or more participants or was

otherwise extensive.             The evidence in the record demonstrates

that the cocaine conspiracy involved five or more participants

and that Gibbs exercised a leadership role in it by arranging

the purchase of cocaine from Nene, fronting cocaine to dealers,

and controlling the flow of money.                     Such evidence belies Gibbs’

argument that he did not control the actions of others and amply

supports the application of the USSG § 3B1.1(a) enhancement.

See United States v. Jones, 356 F.3d 529, 538 (4th Cir. 2004)

(affirming      application          of   USSG     § 3B1.1(a)        enhancement     where

defendant recruited dealers, controlled allocation of drugs to

dealers, determined how profits were divided, and handled the

logistics and arrangements for the transactions); United States

v.   Perkins,     108 F.3d 512,    518      (4th    Cir.    1997)    (affirming

application      of     USSG     §    3B1.1(a)        enhancement     where     defendant

“directed the activities of other members of the drug ring and

                                            - 21 -
facilitated     the    criminal    enterprise          by     renting        apartments,

acquiring pagers, hiring a lawyer for a codefendant, and paying

for the bond of another codefendant”).

                                         C

       Finally, Gibbs argues that the district court clearly erred

in enhancing his offense level two levels for obstruction of

justice under USSG § 3C1.1.              The Probation Officer’s finding

that    Gibbs   obstructed      justice       was     based     on     the     following

evidence.

       Following     their    August    31,     2010        arrests,       Gibbs   asked

Waiters if he would claim ownership of the cocaine found in the

Ford F-350 if Gibbs agreed to claim ownership of the gun found

in the truck.         As part of the deal, Gibbs would pay Waiters

$10,000 and pay the cost of Waiters’ attorney.

       An enhancement for obstruction of justice is proper if:

       (1) the defendant willfully obstructed or impeded, or
       attempted to obstruct or impede, the administration of
       justice    with   respect    to   the    investigation,
       prosecution, or sentencing of the instant offense of
       conviction, and (2) the obstructive conduct related to
       (A) the defendant’s offense of conviction and any
       relevant conduct; or (B) a closely related offense.

USSG    §   3C1.1.      The    enhancement          applies    in      a     variety    of

situations including where the defendant threatens, intimidates,

or otherwise unlawfully influences “a co-defendant, witness, or

juror, directly or indirectly, or attempt[s] to do so.”                                USSG

§ 3C1.1 comment. (n.4(A)).

                                       - 22 -
      In this case, the district court did not clearly err when

it determined that Gibbs obstructed justice.              Gibbs attempted to

obstruct    justice    by   trying     to     convince   Waiters    to    accept

responsibility for all of the cocaine recovered in the Ford F-

350 in exchange for a payment of $10,000 and for agreeing to pay

for Waiters’ attorney.        The gist of Gibbs’ argument on appeal is

that Gibbs’ scheme to convince Waiters to take responsibility

for all of the cocaine in the truck was not obstruction of

justice    because    the   cocaine,    in    fact,   belonged     to    Waiters.

Obviously, the district court was free to reject Gibbs’ view of

the   evidence   and   find    that    the    cocaine    belonged   to    Gibbs.

Layton, 564 F.3d at 334. 4




      4
       Gibbs has also filed a Rule 28(j) letter with this court
citing the Supreme Court’s recent decision in Alleyne v. United
States, 133 S. Ct. 2151 (2013), where the Court held that any
fact that increases the statutory mandatory minimum is an
element of the offense and must be submitted to the jury and
found beyond a reasonable doubt. Id. at 2155. Alleyne is of no
help to Gibbs because, here, the drug weights were charged in
the indictment, submitted to the jury, and found by the jury
beyond a reasonable doubt, and no other sentencing factors
(including any sentencing enhancements) had an impact on the
statutory sentencing range applicable to Gibbs’ drug offenses.
See id. at 2163 (“Our ruling today does not mean that any fact
that influences judicial discretion must be found by a jury. We
have long recognized that broad sentencing discretion, informed
by   judicial   factfinding,   does   not   violate  the   Sixth
Amendment.”).


                                     - 23 -
                               IV

     For the reasons stated herein, the judgment of the district

court is affirmed.

                                                        AFFIRMED




                             - 24 -
DAVIS, Circuit Judge, concurring in part and concurring in the
judgment:

      I   concur    in    most      of   the    majority   opinion    affirming    the

judgment of the district court.

      I write separately to note that this Circuit’s precedent is

not conclusive as to whether a search of Gibbs’ cell phone would

exceed    the    scope    of    a   permissible      warrantless     search   on   the

instant    facts.       The    majority        opinion   cites   United   States   v.

Murphy, 552 F.3d 405 (4th Cir. 2009), for this proposition, but

Murphy presented a substantially different case than the one

presented here. See ante, at 11 n.1. In Murphy, after giving

police officers conflicting information about his identity while

being questioned during a traffic stop, Murphy gave the police

his cell phone (which was on his person), and told them about

particular information on the phone that could be used to verify

his identity. Id. at 408. On plain error review, we affirmed the

district court’s ruling, in part because the initial search of

the   cell      phone    occurred        “in    Murphy’s   presence    and    at   his

direction.” Id. at 412.

      Murphy is factually and legally inapposite. The question of

a warrantless cell phone search is not presented here, as the

investigating officers secured a valid warrant before conducting
the   search. 1   Thus,   it   remains   an   open   question   whether   the

wholesale download of the contents of Gibbs’ phone, including

his contacts, text messages, and call history, could be effected

without a warrant as a search conducted pursuant to a lawful

arrest. 2


      1
        In addition to reciting the events of Gibbs’ arrest for
possession of marijuana, Officer Grill included in the warrant
application the suspicious nature of having four cell phones
from four different cell phone providers, with numbers in four
different area codes. Cf. United States v. Vaughan, 700 F.3d
705, 712 (4th Cir. 2012) (acknowledging reasonableness of
officer’s suspicions arising from the presence of four cellular
phones in a vehicle containing two persons).
     Officer Grill stated that in his experience, drug dealers
“use   multiple   cellular   telephones   with   different   service
providers and area codes in an attempt to disguise their
identity from being tracked by law enforcement officials.” J.A.
99. Officer Grill also outlined the specific types of evidence
that might be found on these cell phones, again based on his
training   and   experience:   communications   involving    illegal
narcotics, including photographs, emails, text messages, address
book   information,   call   history   information   and   financial
records. This information addressing the particular suspicion
around multiple cell phones, in combination with the discovery
of drugs and Gibbs’ admission to being in possession of
marijuana, all permissibly lead to a finding of probable cause
that there would be evidence of criminal activity in the cell
phones.
      2
       Indeed, we have acknowledged that a search of a cell
phone’s contents could be beyond the scope of a search incident
to a lawful arrest, albeit by unpublished opinion. See United
States v. Arellano, 410 F. App’x 603, 606-07 (4th Cir. 2011)
(agreeing with the district court’s ruling that while seizure of
a phone was permissible pursuant to the defendant’s arrest,
turning on and using the cell phone unlawfully exceeded the
scope of a permissible search). There is a split among the
circuits that have confronted this issue. Compare Finley v.
United States, 477 F.3d 250, 259-60 (5th Cir. 2007) (upholding
search of cell phone found on defendant’s person as a search
(Continued)
                                   - 26 -
incident to a lawful arrest), and United States v. Flores-Lopez,
670 F.3d 803, 810 (7th Cir. 2012) (same), with United States v.
Wurie, 728 F.3d 1, 13 (1st Cir. 2013) (holding that “the search-
incident-to-arrest exception does not authorize the warrantless
search of data on a cell phone seized from an arrestee’s
person”).


                             - 27 -